—Application by the plaintiff pursuant to CPLR 5704 (a) to modify a judgment of the Supreme Court, Kings County (Barron, J.), dated October 3, 2000, which, in an action to foreclose a mortgage, inter alia, granted its ex parte application to confirm a referee’s report but failed to award it $26,758.90 in legal fees and disbursements.
Ordered that the application is granted, without costs or disbursements, and the judgment is modified by adding thereto *498a provision awarding the plaintiff $26,758.90 in legal fees and disbursements.
The Supreme Court improperly denied the plaintiff’s request for an award of legal fees and disbursements. According to the terms of the mortgage, the plaintiff was entitled to recover legal fees and disbursements incurred in any action it commenced to enforce the mortgage and note after a default (see, Green Point Sav. Bank v Tornheim, 261 AD2d 360). Further, the plaintiff submitted sufficient documentary proof in support of its application. Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.